Citation Nr: 0004307	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease with a history of hypertension, previously 
diagnosed as hypertension, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979.  This appeal arises from a July 1996 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
denied an increased evaluation for the veteran's service-
connected coronary artery disease and hypertension.  The 
evaluation for these disorders was confirmed and continued at 
30 percent disabling.  It was also determined by the RO that 
the veteran was not entitled to a total disability evaluation 
for individual unemployability due to his service-connected 
disabilities (TDIU).  The veteran appealed these 
determinations.

In January 1998, the Board of Veterans' Appeals (Board) 
remanded this case for development of the medical evidence.  
It has now returned for further appellate review.


FINDINGS OF FACT

1.  All evidence required for equitable decisions of the 
issues on appeal has been obtained.

2.  The veteran's coronary artery disease with a history of 
hypertension is characterized by mild and moderate physical 
disability.

4.  The veteran's current combined service-connected 
disability evaluation is 30 percent disabling.  There is no 
objective evidence of record to indicate that the veteran's 
service-connected heart disease has precluded him from 
substantially gainful employment.





CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent is not warranted 
for the veteran's service-connected coronary artery disease 
with a history of hypertension.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.104, Diagnostic 
Code 7005, 7101 (Effective prior to, and on, December 12, 
1998).

2.  A TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of April 1980, the RO granted service 
connection for the veteran's hypertension.  This disorder was 
evaluated under the U. S. Department of Veterans Affairs (VA) 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 7101 as noncompensable.  The award was 
made effective from November 1979.  In a rating decision of 
February 1995, the RO expanded the grant of service 
connection to include the veteran's coronary artery disease 
with a history of hypertension.  This disorder was evaluated 
as 30 percent disabling under Code 7005 effective from April 
1994.

A private medical report dated in 1990 reflects a history of 
intermittent hypertension, treated with medication.

A VA cardiovascular examination was provided to the veteran 
in June 1994.  He reported employment as a city warehouse 
worker since 1991.  He stated that he had lost 15 days of 
work during the past year due to complaints (which he 
continued to have) of pain, numbness, and pressure in his 
chest, back, shoulders, and arms.  The veteran also 
complained of headaches and tiring easily.  He claimed that 
sometimes at night it felt like his heart would stop.  On 
examination, the veteran's heart was not enlarged.  His heart 
had a regular rhythm with no murmurs.  The first heart sound 
was split at the apex.  The veteran had adequate pulses to 
the extremities and peripheral pulses were normal.  His blood 
pressure was recorded as 130/80, 130/85 and 130/90.  A chest 
X-ray noted an increase in the transverse diameter of the 
cardiac silhouette which the radiologist commented may be 
secondary to the veteran's failure to take a deep breath 
rather than cardiac enlargement.  However, the radiologist 
noted that cardiac enlargement could not be ruled out.  All 
other findings on the X-ray were noted to be normal.  

At the time of that examination, an exercise/stress test 
reported that the veteran obtained a maximum workload of 3.5 
metabolic equivalent (METs).  Noted blood pressure readings 
during the testing ranged from a high of 157/102 to a low of 
"66/45."  An attached outpatient record reported that 
during the veteran's stress test he was unable to walk on the 
treadmill more than 1 1/2 minutes due to "exercise de-
conditioning."  The tester reported that no acute changes 
were seen in the veteran and he did not want to participate 
in any further stress testing.  An electrocardiogram (EKG) 
noted that the veteran had a normal sinus rhythm, but had a T 
wave abnormality suggestive of inferior ischemia.  The 
conclusion was an abnormal EKG.  After reviewing the above 
test results, the examiner provided a diagnosis of 
hypertension not found on examination, a history of easy 
fatigability, chest discomfort, and occasional irregular 
pulse with an EKG consistent with coronary artery disease.  
It was noted by the examiner that he did not have access to 
the veteran's prior medical records for review of the medical 
history.

In May 1996, the veteran filed claims for an increased 
evaluation for his coronary artery disease and TDIU.  He 
indicated that he last worked in October 1995 as a laborer 
for a city government.  He reported having a high school 
education and no other training.  The veteran claimed that 
when he applied for other jobs with the same city government 
he had been told he could not be employed due to his heart 
condition.  His last employer responded in June 1996 and 
reported that the veteran's employment had ended in October 
1995 due to a "lay-off."

The veteran's VA medical records dated from 1994 to 1996 were 
received in July 1996.  An outpatient record of October 1994 
noted the veteran's complaint of occasional chest wall pain 
that was relieved by pain medication.  He denied symptoms of 
shortness of breath, abdominal pain, nausea, or vomiting.  On 
examination, his heart had a regular sinus rhythm with no 
rubs or murmurs.  The veteran's blood pressure was 118/70.  
By April 1995, the veteran denied any problems with chest, 
abdominal pain, or shortness of breath.  His blood pressure 
was 114/58 and his heart had a regular sinus rhythm with no 
rubs or murmurs.  In April 1996, it was noted that the 
veteran continued to smoke cigarettes.  His blood pressure 
was 116/72 and his heart had a regular sinus rhythm with no 
rubs or murmurs.  The assessment was improved hypertension 
with the use of medication.

By rating decision of July 1996, the RO denied an increased 
evaluation for the veteran's coronary artery disease on the 
basis that his current symptomatology did not warrant a 
higher evaluation under the scheduler criteria.  It was also 
determined that the veteran was not entitled to TDIU on the 
basis that his disability evaluations did not meet the rating 
criteria.

The veteran submitted an notice of disagreement (NOD) in 
August 1996.  He claimed that he was required to take 
prescribed medication in order to control his angina 
pectoris.  The veteran asserted that his visits to VA 
outpatient treatment did not convey the true nature of his 
coronary artery disorder.  He alleged that he had time to 
relax during his four or more hours waiting for his VA 
appointment.  The veteran also claimed that he had told his 
VA examiner that he experienced chest pain when lifting and 
bending and shortness of breath when walking.  In a letter of 
November 1997, the veteran claimed that he had recently 
visited his physician at the VA and was prescribed additional 
medication to control his heart disease.  He alleged that 
this medication required him to limit all his activities and 
he was now unable to maintain substantially gainful 
employment due to his heart disorder.

The Board remanded this case in January 1998 for additional 
development of the medical evidence and the status of the 
veteran's employment.  

By letter of February 1998, the RO requested that the Social 
Security Administration (SSA) submit the veteran's medical 
records in its possession.  In a separate letter of the same 
date, the RO requested that the veteran provide information 
and release forms for the healthcare providers that had 
treated his heart disorder.  He was also requested to submit 
information about his current employment status.  The veteran 
was informed that his medical records with the SSA and his 
local VA Medical Center were also being requested.  He was 
asked to help obtain copies of this evidence in order to 
expedite his claim.  The veteran was informed that his 
failure to provide this evidence to the VA could have an 
adverse effect on his claims.

VA medical records dated from 1996 to 1997 were associated 
with the claims file in March 1998.  An outpatient record of 
November 1996 noted follow-up for the veteran's coronary 
disorder.  His blood pressure was reported as 136/94 and 
130/85.  The veteran's heart had a regular sinus rhythm with 
no rubs or murmurs.  The assessment was hypertension improved 
with the use of medication.  In May 1997, the veteran's blood 
pressure was 136/88 and 130/85.  His vital signs were stable.  
The veteran's heart had a regular sinus rhythm with no rubs 
or murmurs.  The assessment was improved hypertension with 
the use of medication.  An outpatient record of June 1997 
noted the veteran's complaint of chest pain that radiated 
into his upper back.  The diagnosis was ischemic angina.  The 
veteran was again seen on a regular appointment in October 
1997.  He acknowledged that he continued to smoke cigarettes.  
His blood pressure was 144/78 and his vital signs were 
stable.  The veteran's heart had a regular sinus rhythm with 
no rubs or murmurs.  The assessment was hypertension improved 
with the use of medication.  In April 1998, the veteran 
complained of occasional chest pain relieved by medication.  
He denied any shortness of breath or edema.  The examiner 
noted the veteran's claimed history of hypertension and an 
old myocardial infarction.  On examination, his blood 
pressure was 124/77.  He heart had a regular sinus rhythm 
without any obvious murmurs.  The veteran was seen in May 
1998 for genitourinary complaints.  His blood pressure was 
159/69.  It was noted that the veteran had a history of 
coronary artery disease.  On examination, he had a regular 
heart rhythm with no murmurs.

A letter was sent to the veteran by the RO in April 1998.  He 
was informed that the RO had not received a responses from 
either the SSA or his private physician.  The RO asked the 
veteran to obtain copies of the pertinent medical records 
held by the SSA and his physician and submit them directly to 
the VA.  The RO also sent letters to the private physician 
and the SSA again requesting the veteran's medical records.  

In May 1998, the veteran submitted his private medical 
records to the VA.  This consisted of a single outpatient 
record dated in late April 1993.  This treatment was for the 
veteran's urinary complaints.  On examination, the veteran 
had a regular cardiac rhythm without murmurs, rubs, or 
gallops.  The assessment was controlled paroxysmal atrial 
tachycardia.

Another letter was sent to the veteran from the RO in June 
1998.  He was informed that the RO had again requested his 
medical records from his private physician and the SSA 
without any response.  The veteran was again asked to obtain 
this evidence and submit it to the VA.  He was informed that 
if this evidence was not received within 60 days, the RO 
would make a decision on his claim without it.

The SSA responded to the RO's request for records in 
September 1998.  This response consisted of a copy of a 
December 1997 decision that denied the veteran's claim for 
SSA disability benefits.  In that determination it was noted 
that he was found capable of performing "light" or 
"sedentary" work and that there was no reason he could not 
work in his former job of driving a van for the disabled.  In 
October 1998, the veteran submitted a letter indicating that 
he currently was still unemployed due to his service-
connected disabilities.

The veteran was afforded a VA cardiovascular examination in 
January 1999.  It was noted by the examiner that he had 
reviewed the available medical records and history.  The 
veteran complained of atypical (sharp, stabbing) chest pain 
with movement or when bending or lifting.  He claimed that he 
had very poor effort tolerance and could not walk due to his 
bad legs, weakness, and tiredness.  The veteran denied 
symptoms of dyspnea, orthopnea, and dizziness.  After a 
review of the available medical evidence, the examiner 
commented that it was revealed the veteran had a history of 
hypertension.  However, there was no objective confirmation 
of coronary artery disease except for symptoms of recurrent 
pain and abnormal EKG.  On examination, the veteran's blood 
pressure was 130/88 and 132/90.  The veteran had carotid 
pulses with no bruits and there was no evidence of jugular 
venous distention.  His heart had a regular rhythm and the 
point of maximal impulse was inside the mid-clavicular line.  
The veteran's heart sounds were normal with no murmur or 
gallop detected.  Pedal pulses were unremarkable and there 
was no postural hypertension detected.  An EKG noted abnormal 
findings, however, the examiner reported that there were no 
significant changes when compared with prior EKG's.  The 
assessment was a history of chronic hypertension and symptoms 
of recurrent chest pain of uncertain etiology.  It was noted 
that the veteran had been scheduled for a chest X-ray and an 
echocardiogram, but had failed to report to these tests.  The 
examiner made the following comments:

[The veteran] has been suspected and 
treated for coronary artery disease.  I 
find no objective evidence of coronary 
artery disease in the medical record.  
EKG changes may be related to 
hypertension...[The veteran's] functional 
capacity and classification could not be 
adequately judged as [he] stated to me 
multiple symptoms of aches and pains, 
[the veteran has] a limited effort 
tolerance by his history.

A letter was received from the veteran in March 1999.  He 
claimed that because of the January 1999 examiner's comment 
that there was no objective evidence of coronary artery 
disease in his records, he obviously did not have access to 
all of the medical records.  He contended that the RO had 
failed to comply with the Board's remand of January 1998 by 
not obtaining his private medical evidence.

In a separate letter of March 1999, the veteran asserted that 
he had reported and received all scheduled VA testing to 
include an examination, EKG, chest X-ray, and echocardiogram.  
Attached to this letter was a copy of his VA echocardiogram 
taken in February 1999 which noted that the veteran's left 
ventricle was of normal size and contractility.  There was no 
regional wall motion abnormalities and the left ventricle had 
normal function with an ejection fraction of 55 percent.  The 
left antrium, aortic valve, and mitral valve were all normal.  
The pericardium had no effusion.

The RO requested that the VA Medical Center provide a copy of 
the report of the veteran's chest X-ray claimed to have been 
taken sometime in January or February 1999.  In June 1999, 
the VA Medical Center responded that the veteran had declined 
to have this X-ray performed.  

A written statement was received from the veteran in June 
1999.  He reported that the January 1999 VA examiner had 
performed an EKG that resulted in abnormal readings.  It was 
contended by the veteran that "it is known" that abnormal 
findings on an EKG will result in abnormal findings on an 
echocardiogram.  He claimed that after reviewing the January 
1999 EKG results, the VA examiner had him rescheduled for an 
echocardiogram the following month.  The veteran alleged that 
the VA examiner rescheduled this examination so that it would 
not reveal the abnormality.  He asserted that he had a chest 
X-ray performed in January 1999 at a VA outpatient clinic.  
However, he had requested a copy of this X-ray report from 
the clinic but was told it could not be located.  The veteran 
contended that his claim should not be adversely effected 
based on the error of the VA outpatient clinic.  Attached to 
the veteran's statement was a letter from the VA informing 
him that it had been unable to locate the "EKG and Chest X-
ray you requested."  In a separate statement received in 
June 1999, the veteran asserted that the SSA had not 
performed an examination of him and that his SSA disability 
was determined based solely on his VA medical records.

A report of contact dated in early August 1999 noted the 
veteran's concerns about the delay in forwarding his claim to 
the Board.  He was informed by the RO that his case was being 
held while the RO attempted to locate his alleged January 
1999 chest X-ray.  It was suggested to the veteran that if 
this X-ray could not be located he would be given the 
opportunity to have another X-ray taken.  In a letter sent to 
the veteran in late August 1999, the RO informed him that 
multiple attempts to retrieve the January 1999 chest X-ray 
had been to no avail and the VA Medical Center maintain that 
he had declined such an examination.  The veteran was asked 
to respond on whether or not he would be willing to undergo 
another chest X-ray.  He was warned that if he did not 
respond in the affirmative in 30 days, his case would be 
forwarded to the Board.

The veteran submitted a written statement in September 1999.  
He accused the RO and the VA Medical Center of conspiring 
against his claim and tampering with the medical evidence.  
He again asserted that he had undergone a chest X-ray in 
January 1999.  It was further alleged by the veteran that the 
February 1999 echocardiogram had noted results that indicated 
his injection fraction was not greater than 55 percent.  He 
requested that his case be expeditiously returned to the 
Board.


II.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disability will be rated under 
the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.

The rating criteria for evaluating cardiovascular 
disabilities was effectively changed on January 12, 1998.  
See 61 Fed. Reg. 65207-65224 (1997).  The United States Court 
of Appeals for Veterans Claims (hereafter the Court) has held 
that when a law or regulations change during the pendency of 
a veteran's appeal, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this case, the RO has considered the veteran's 
claim under both the former and the revised scheduler 
criteria; hence, there is no prejudice to the veteran in the 
Board doing likewise.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  
The applicable rating criteria is noted below:

Code 7005.  Arteriosclerotic heart 
disease (Coronary artery disease):
>During and for 6 months following acute 
illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.; 
rate as 100 percent disabling.
>After 6 months, with chronic residual 
findings of congestive heart failure or 
angina on moderate exertion or more than 
sedentary employment precluded; rate as 
100 percent disabling.
>Following typical history of acute 
coronary occlusion or thrombosis as 
above, or with history of substantiated 
repeated anginal attacks, more than light 
manual labor not feasible; rate as 60 
percent disabling.
>Following typical coronary occlusion or 
thrombosis, or with history of 
substantiated anginal attack, ordinary 
manual labor feasible; rate as 30 percent 
disabling.

Code 7101.  Hypertensive vascular disease 
(essential arterial hypertension).
>Diastolic pressure predominately 130 or 
more and severe symptoms; rate as 60 
percent disabling.
>Diastolic pressure predominately 120 or 
more and moderately severe symptoms; rate 
as 40 percent disabling.
>Diastolic pressure predominately 110 or 
more with definite symptoms; rate as 20 
percent disabling.
>Diastolic pressure predominately 100 or 
more; rate as 10 percent disabling.
* Note 1: For the 40 percent and 60 
percent ratings under Code 7101, there 
should be careful attention to diagnosis 
and repeated blood pressure readings.
* Note 2: When continuous medication is 
shown necessary for control of 
hypertension with a history of diastolic 
blood pressure predominately 100 or more, 
a minimum rating of 10 percent will be 
assigned.

38 C.F.R. § 4.104 (Effective prior to January 12, 1998).

Code 7005.  Arteriosclerotic heart 
disease (Coronary artery disease):
With documented coronary artery disease 
resulting in:
>Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent; rate as 100 percent disabling.
>More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent; rate as 60 percent disabling.
>Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray; rate as 30 
percent disabling.

Code 7101.  Hypertensive vascular disease 
(hypertension and isolated systolic 
hypertension):
>Diastolic pressure predominantly 130 or 
more; rate as 60 percent disabling.
>Diastolic pressure predominantly 120 or 
more; rate as 40 percent disabling.
>Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more; rate as 20 percent 
disabling.
>Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control; rate as 10 percent disabling.
* Note (1): Hypertension or isolated 
systolic hypertension must be confirmed 
by readings taken two or more times on at 
least three different days. For purposes 
of this section, the term hypertension 
means that the diastolic blood pressure 
is predominantly 90mm. or greater, and 
isolated systolic hypertension means that 
the systolic blood pressure is 
predominantly 160mm. or greater with a 
diastolic blood pressure of less than 
90mm.
* Note (2): Evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic 
type, as part of the condition causing it 
rather than by a separate evaluation.

38 C.F.R. § 4.104 (Effective on January 12, 1998).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (Effective on January 12, 1998).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. Total disability may or may 
not be permanent. Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a)(1) (1999).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 of the rating schedule are 
present.  38 C.F.R. § 3.340(a)(2) (1999).

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340. However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (1999).

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1999).


III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected coronary artery disease and hypertension 
are worse than currently evaluated, and he has thus stated a 
well-grounded claim.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  The Board's remand of 
January 1998 required that the RO request information from 
the veteran on his healthcare providers, request his medical 
records from the appropriate SSA and VA facilities, and 
conduct a thorough compensation examination based on the 
veteran's entire medical history.  These actions were carried 
out by the RO and do not require any further development.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

While the veteran has claimed that the January 1999 examiner 
did not have all available medical records for review, the 
development noted in the claims file indicates otherwise.  
Regarding the veteran's SSA records, the RO has on a number 
of occasions requested these records directly from the agency 
and informed the veteran of his responsibility in submitting 
this evidence.  The agency did provide a copy of its decision 
denying the veteran's claim.  More significant is the 
veteran's own admission in June 1999 that the SSA relied 
solely on his VA medical records and had not conducted any 
independent medical examination in connection with his SSA 
claim.  Based on this information, any further development of 
the SSA records would be futile.  Regarding the veteran's 
private medical records, the RO has also directly requested 
these from the identified physician to no avail.  Again, the 
veteran was informed of his responsibility in submitting this 
evidence to the VA.  The one outpatient record from this 
physician that the veteran did submit indicates that the 
veteran was being seen for treatment of his genitourinary 
complaints.  Thus, these records do not appear to be 
pertinent to his service-connected heart disorder.  

It is also found that the veteran has been adequately 
informed of the requirements for an increased evaluation of 
his coronary disability, to include both the former and 
revised criteria at 38 C.F.R. § 4.104, in the RO's the 
statement of the case and SSOC's of recent years and the 
Board's remand of January 1998.  As the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Robinette v. Brown, 8 Vet. App. 65 (1995); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Turning to the evaluation of the veteran's coronary artery 
disease, the veteran has claimed that he is significantly 
disabled due to this disorder.  His predominate complaints 
are chest pain and shortness of breath with exertion.  It is 
alleged that his physical activities are so limited by his 
disease that he cannot maintain gainful employment.  While 
the veteran is competent to provide evidence on 
symptomatology, he not competent to provide a diagnosis, 
etiology, or any matter requiring a professional medical 
opinion.  Zang v. Brown, 8 Vet. App. 246 (1995).  The latter 
opinions can only be provided by a competent medical 
professional.  

Evaluating the evidence of record under the former criteria 
at Code 7005 indicates that the veteran is not entitled to an 
increased evaluation.  There is no evidence that the veteran 
has ever suffered a coronary occlusion or thrombosis.  In 
fact, his coronary artery disease was solely based on 
suggested findings from the veteran's 1994 EKG.  There is 
only one diagnosis for coronary artery disease of record and 
the January 1999 examiner suggested there was significant 
objective evidence of record to place this diagnosis in 
doubt.  While the veteran has claimed repeated problems with 
chest pain, the only substantiated anginal attack of record 
was reported in the outpatient record of June 1997.  Finally, 
the veteran has not submitted any evidence except his own 
unsubstantiated assertions that his heart disease precludes 
him from manual labor.  None of the examiners of record has 
indicated that the veteran's coronary artery disease 
prohibited from such labor.  Based on this evidence, an 
increased evaluation to 60 percent disabling is not warranted 
under the former criteria at Code 7005.

The revised criteria at Code 7005 also do not provide a basis 
for an increased evaluation.  There is no objective evidence 
of record to indicate that the veteran suffered any episode 
of congestive heart failure in recent years.  The 
echocardiogram of February 1999 has found no abnormality with 
the veteran's left ventricle functioning and, in any event, 
his ejection fraction was noted to be in excess of 50 
percent.  It is alleged by the veteran that the report of the 
February 1999 indicated that his ejection fraction was less 
than 55 percent.  However, a review of this report does not 
indicate such a finding and, as noted above, the veteran is 
not a competent medical professional who could provide the 
appropriate interpretation of the raw test data.  On the 
exercise/stress test of 1994, the veteran was only able to 
reach a METs of 3.5 before stopping.  However, the report of 
this examination does not indicate that the veteran stopped 
the test due to dyspnea, fatigue, angina, dizziness, or 
syncope.  The tester reported that there were no acute 
changes noted in the veteran during the test and he declined 
further evaluation.  As the veteran was not prevented by the 
noted symptomatology from reaching a higher METs score, this 
evidence does not meet the scheduler criteria for a 60 
percent evaluation.  Therefore, an increased evaluation 
cannot be awarded under the revised criteria of Code 7005.

Turning to the evaluation of hypertension under Code 7101, 
both the former and revised criteria require a diastolic 
reading predominately at or above 120 for an evaluation in 
excess of 30 percent disabling.  There is no evidence of 
record that the veteran has maintained a diastolic reading 
this high for any period of time and an increased evaluation 
under Code 7101 is therefore not authorized.  

It was argued by the veteran's representative in a September 
1999 brief submitted to the Board, that that the veteran is 
entitled to a separate evaluation for his hypertension under 
the Court's precedent in Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, the Court ruled that a veteran could 
receive separate evaluations for the similar service-
connected disabilities if the rating criteria of the 
different diagnostic codes did not contain overlapping 
symptomatology.  

However, prior to reaching the issue of whether separate 
evaluations could be assigned in the present case, it must be 
shown that the evidence supports a compensable rating for 
hypertension.  The facts of the present case do not support 
such a finding.  There is no evidence in recent years that 
the veteran's diastolic reading has stayed predominately 100 
or more, or that his systolic reading is predominately 160 or 
more.  A review of the historical evidence also fails to show 
that his diastolic readings have ever been predominately 100 
or more prior to the use of medication to control his 
hypertension.  Based on these facts, the veteran would not be 
entitled to a compensable evaluation for hypertension and, 
therefore, the issue of a separate evaluation for this 
disorder is moot.

Likewise the assertion by the service representative that the 
veteran's disability, which is productive of chest pain, 
should be evaluated under the provisions of 38 C.F.R. § 4.40 
(1999) has been carefully considered.  That regulation 
addresses functional loss and disability of the 
musculoskeletal system.  There has been presented no medical 
evidence linking any musculoskeletal system dysfunction to 
the service-connected disorder.  On the other hand, the 
relevant diagnostic code, 7005, includes disability due to 
angina as a factor in rating arteriosclerotic heart 
disease/coronary artery disease.  The veteran's complaints of 
chest pain have been the primary basis for his rating of 30 
percent, especially in view of the fact that clinical 
examination reveals little objective data to confirm the 
presence of coronary artery disease.  Assigning an increased 
rating under 38 C.F.R. § 4.40 would not be proper, in the 
Board's view.  

Finally, the veteran has claimed that his service-connected 
heart disease has prevented him from obtaining or maintaining 
substantially gainful employment.  However, the only evidence 
he has submitted in support of this claim is his own 
unsubstantiated assertions.  Evidence from his employer does 
not indicate that he lost his last job due to his heart 
disease nor has any medical professional provided an opinion 
that this disease has significantly interfered with his 
industrial adaptability.  The report from the Social Security 
Administration reflects that the claim was denied because the 
veteran was felt (on the basis of all disabilities, service-
connected and nonservice-connected) to be capable of 
performing work, including his former employment driving a 
van.  In any event, the veteran's service-connected 
disability evaluation is only 30 percent disabling.  Without 
the service-connected disability evaluation required by 
38 C.F.R. § 4.16, that is, a single disability evaluated as 
60 percent disabling, the veteran is prohibited as a matter 
of regulation from eligibility for TDIU.  See Sabonis v. 
Derwinski, 6 Vet. App. 426 (1994).

Based on the above analysis, the preponderance of the 
evidence does not warrant an increased evaluation for the 
veteran's service-connected heart disease.  It is also 
determined that the veteran is not entitled to TDIU based on 
the regulatory criteria.  





ORDER

An increased evaluation in excess of 30 percent disabling for 
coronary artery disease with a history of hypertension is 
denied.

A total evaluation for individual unemployability due to 
service-connected disability is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

